Citation Nr: 0929996	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-00 021	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1968 to June 1971, 
including approximately eleven months in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas in which the RO, in part, denied the 
appellant's claims of entitlement to service connection for a 
lumbar spine disorder and a psychiatric disorder.

In February 2009, a Travel Board hearing was held at the 
Little Rock RO before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

The appellant submitted additional evidence at his February 
2009 Board hearing.  This evidence consisted of a VA medical 
treatment reports dated from 2006 to 2009.  The appellant 
also submitted a written waiver of review of that evidence by 
the agency of original jurisdiction (AOJ).  Therefore 
referral to the RO of the evidence received directly by the 
Board is not required.  38 C.F.R. § 20.1304.  However, as the 
case is being remanded, the AOJ will be able to review this 
evidence.

Finally, in January 2008, the appellant submitted a claim for 
a total rating based on individual unemployability (TDIU).  
The RO has apparently not yet issued a rating decision on the 
issue of entitlement to TDIU benefits.  The matter is 
therefore REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and that issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is probable that appellant's lumbar spine disorder had its 
onset as the result of a back injury while he was in active 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the evidence is in equipoise and warrants service connection 
for a chronic lumbar spine disorder.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a March 2006 letter.

Finally, inasmuch as the Board is allowing the claim for 
service connection for a lumbar spine disorder, the appellant 
will not be prejudiced by the Board's decision even if the 
duty to notify and duty to assist provisions contained in the 
law have not been completely satisfied.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent necessary for that 
claim and no further action is necessary under the mandate of 
the VCAA.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is in equipoise as to a 
finding that any chronic acquired lumbar spine disorder, 
including degenerative disk disease, had its onset during the 
appellant's active service.

The appellant testified at his February 2009 Board hearing 
that he initially injured his back while riding in the back 
of a military vehicle in service and that he received 
treatment including traction and medication for his low back.  
He said that the back pain continued after service, although 
not as severe.

Review of the service medical treatment records reveals that 
the appellant was treated for complaints of back pain in 
September 1968; a note dated September 13, 1968, indicates 
that the appellant complained of right hip pain.  On physical 
examination, the appellant had spasms in his "left 
paravertebral areas."  Three days later, the appellant was 
admitted into a hospital where x-ray examination revealed no 
significant radiographic abnormality.  One note written on 
the date of admission (September 16, 1968) states that the 
appellant deviated to the right on flexion and that he had 
paravertebral spasms.  Another note written the same day by 
the same doctor indicates that the appellant had a positive 
straight leg raise on the left, as well as a deviation to the 
left on standing.  The appellant also reported pain that 
radiated into the right leg.  The appellant was treated with 
pelvic traction, physical therapy and medication.  The 
October 1968 hospital discharge records indicate that the 
final diagnosis was one of a herniated lumbar disc that was 
found to have occurred in the line of duty (LOD). 

The appellant continued to complain of back trouble - as 
evidenced by a note dated in November 1968.  In September 
1969, the appellant sought treatment and reported that he had 
pulled his back while performing heavy lifting three hours 
prior.  Findings relating to the lumbar spine and 
paravertebral area, such as swelling, were recorded.  In 
October 1969, the appellant was noted to have a history of 
low back problems with prior findings of muscle spasms.  His 
back was treated with local heat.  In a report of medical 
history dated in June 1971, the appellant reported recurrent 
back pain.  The report of the associated service separation 
medical examination indicates that the clinical evaluation of 
the back was normal. 

After service, the evidence of record shows that the 
appellant sought treatment for low back pain in 2000.  
Private medical records dated in March 2000 reveal that the 
appellant had been diagnosed with lumbar degenerative disc 
disease, disc bulging, lumbar strain and lumbar radiculitis 
on the left at L5-S1.  Electromyelogram (EMG) testing, 
conducted in January 2003, revealed ongoing acute and chronic 
changes predominantly on the left side of moderate severity 
with loss of amplitude in the common peroneal system.  The 
findings pointed to the presence of a severe denervation 
process in the L5-S1 root, worse on the left than on the 
right.  

The appellant underwent a VA medical examination in January 
2007; the examiner reviewed the appellant's claims file.  The 
appellant complained of frequent lower lumbar back pain with 
intermittent sciatica in each leg.  In the examiner's 
opinion, the appellant's remote episode of sciatica with a 
clinical diagnosis of herniated disc was less likely than not 
related to his current condition.  The examiner explained 
that sciatica symptoms were noted in service on the right 
side which would suggest problems on the right side of the 
spine, while the appellant's symptoms in 2000 were in the 
opposite extremity suggesting problems originating from the 
left side of the spine.  It appears that the examiner would 
have found a nexus if the in-service complaints had been on 
the same side of the spine as the post-service complaints.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 

As previously noted, the appellant's service medical 
treatment records clearly show that the appellant was treated 
for lumbar spine symptoms in service.  He was described as 
having a history of chronic low back pain on more than one 
occasion.  The service medical treatment records also contain 
a diagnosis of herniated lumbar disc.  The appellant 
currently has diagnoses relating to lumbar spine pathology 
involving lumbar discs and radiculitis.  A VA physician 
examined the appellant and rendered an opinion against the 
conclusion that the appellant's current lumbar spine 
pathology is related to the documented 1968 treatment for the 
lumbar spine.  However, while the examiner found it less 
likely that the appellant's back problems now were related to 
service because the symptoms were on opposite sides then and 
now, careful review of the in-service medical records reveals 
that there were clinical findings on both sides of the lumbar 
spine in service.  Furthermore, post-service, objective EMG 
testing conducted in 2003 revealed the presence of neurologic 
pathology on both sides, the left worse than the right.  
Because the evidence indicates that the appellant had low 
back problems on each side of the lumbar spine during 
service, and after service up to the present, the Board finds 
that the evidence about whether the appellant's current low 
back pathology is related to the back injury and symptoms he 
had in service is at least in equipoise.  

There is no medical evidence of record that shows that the 
appellant suffered any intervening acute injury to his low 
back after his discharge from service in June 1971.  
Furthermore, the service medical treatment records show that 
the appellant was treated for chronic low back pain in 1968 
and 1969.  There is lay testimony from the appellant that he 
has had some sort of back symptomatology since service and 
there is a third party written statement (dated in August 
2006) to the effect that the appellant has had back problems 
for over thirty years.  The Board notes that lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

While it is possible that the current lumbar spine disorder 
is due to some post-service occurrence, since there is lay 
evidence of continuity of low back symptomatology, as well as 
competent medical evidence of record on both sides of the 
question of whether this condition occurred only subsequent 
to the appellant's active duty, and resolving reasonable 
doubt in favor of the appellant, the Board finds that it is 
as likely as not that the appellant's chronic lumbar spine 
disorder was initially documented in service, and that the 
current condition is related thereto.  With application of 
the benefit of the doubt, service connection is therefore 
granted for a chronic lumbar spine disorder.


ORDER

Service connection for a lumbar spine disorder is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The evidence of record indicates the appellant has been 
granted for Social Security Administration (SSA) disability 
benefits.  However, complete copies of the medical records 
upon which said disability award was based, as well as any 
SSA decision and its associated List of Exhibits, have not 
been made part of the claims file.  All of these records 
should be obtained and associated with the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private, government and VA 
treatment records should be obtained and associated with the 
claims file.

In his February 2006 submission of claims for service 
connection, the appellant stated that he was seeking 
secondary service connection for depression, among other 
conditions.  Review of the evidence of record reveals that 
the appellant was diagnosed with depression in a VA facility 
in December 2006.  A VA treatment note, dated in January 
2007, includes an Axis I diagnosis of Major Depression.  

The United States Court of Appeals for Veterans Claims 
(Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam), a case in which various psychiatric diagnoses had 
been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), cuts both ways and a claimant cannot be held 
to a hypothesized diagnosis - one he is incompetent to render 
when determining what his actual claim may be.  The Court 
found that VA should have considered alternative current 
conditions within the scope of the filed claim and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses 
should have been considered to determine the nature of the 
claimant's current condition relative to the claim he did 
submit.  Thus, this appellant's psychiatric service 
connection claim should not be strictly limited to depression 
and other relevant diagnoses should be considered on remand.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The appellant has indicated that his claimed depression is 
etiologically related to his various service-connected 
disabilities.  However, the RO has only advised and analyzed 
the appellant's claim on the basis of direct service 
connection, without consideration of a theory of secondary 
service connection.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).  There 
is no indication that the RO considered any application of 
the Allen decision to the question of whether one or more of 
the appellant's service-connected disabilities causes or 
aggravates the appellant's psychiatric condition.  Further, 
the Court has held that issues which are inferred, 
intertwined, or expressly raised from documents in the file 
should be developed for timely appellate review.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Myers v. Derwinski, 1 Vet. App. 127 (1991); 
Akles v. Derwinski, 1 Vet. App. 118 (1991).

These considerations require the gathering of records and 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision with its 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
and treatment centers, VA, private or 
other government, where he has been 
treated for any psychiatric problems 
since service.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.

4.  To the extent there is an attempt to 
obtain any of the above-listed records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, to include 
in-service and post-service medical 
reports, including SSA records, should 
provide an opinion as to the diagnosis 
and etiology of any psychiatric disorder 
found.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's psychiatric condition(s), if 
any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, if any. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders. 

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (June 1968 to June 1971)?

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in June 1971? and

d.  Whether any portion of his 
current psychiatric pathology is 
attributable to his service-
connected disabilities of lumbar 
spine, tinnitus, diabetes mellitus, 
loss of use of a creative organ and 
peripheral neuropathy in each 
extremity or to some other cause or 
causes or combination thereof.  If 
the examiner does find that any 
portion of the appellant's current 
psychiatric pathology is 
attributable to one or more of the 
appellant's service-connected 
disabilities, the examiner should 
identify the specific 
amount/proportion of additional 
psychiatric pathology that is 
related to service-connected 
disability.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

6.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If a report does not 
include fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Clemons v. Shinseki, 
23 Vet. App. 1 (2009); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994); and 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The AMC/RO should ensure that direct, 
presumptive and secondary (aggravation) 
theories of service connection are 
considered.

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


